Exhibit 10.1

AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 4, 2009

AMENDMENT NO. 1 TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) among Switch & Data Holdings, Inc., a Delaware corporation (the
“Borrower”), the financial institutions and other institutional lenders party
hereto, and Royal Bank of Canada, as administrative agent for the Lenders (as
defined in the Credit Agreement referred to below) and as collateral agent for
the Secured Parties (as defined in the Credit Agreement referred to below) (the
“Administrative Agent”).

RECITALS:

WHEREAS, the Borrower, the financial institutions and other institutional
lenders party thereto (the “Lenders”), the Administrative Agent and the other
agents party thereto have entered into that certain Fourth Amended and Restated
Credit Agreement dated as of March 27, 2008 (as further amended, supplemented or
otherwise modified, the “Credit Agreement”; capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement);

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as hereinafter set forth;

WHEREAS, the Administrative Agent and the Lenders are willing to amend the
Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO CREDIT AGREEMENT

 

  1. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in their proper alphabetical order:

“Amendment No. 1” means that Amendment No. 1 to this Agreement, dated as of
September 4, 2009, among the Borrower, the Guarantors, the Administrative Agent
and the Lenders listed on the signature pages thereto.

“Amendment No. 1 Effective Date” has the meaning set forth in Amendment No. 1.

“Additional Delayed Draw Term Loan” has the meaning assigned to such term in
Section 2.1.A(iv).

“Additional Delayed Draw Term Loan Availability Period” means the period from
and including the Amendment No. 1



--------------------------------------------------------------------------------

Effective Date to and including the earlier to occur of (i) the twelve-month
anniversary of the Amendment No. 1 Effective Date and (ii) the date on which all
of the Additional Delayed Draw Term Loan Commitments terminate or expire
pursuant to Section 2.5 or Section 7.16.

“Additional Delayed Draw Term Loan Commitment” means the commitment of an
Additional Delayed Draw Term Loan Lender to make an Additional Delayed Draw Term
Loan to the Borrower pursuant to Section 2.1.A(iv), up to the amount set forth
on Schedule 2.1 which may be supplemented from time to time by the
Administrative Agent prior to any funding of the Additional Delayed Draw Term
Loan, to include additional Additional Delayed Draw Term Loan Commitments so
long as the aggregate amount of Additional Delayed Draw Term Loan Commitments
does not exceed $100,000,000, as the Additional Delayed Draw Term Loan
Commitment of such Additional Delayed Draw Term Loan Lender (or as set forth in
the Register pursuant to any assignment of any such Additional Delayed Draw Term
Loan Commitment in accordance with the terms hereof) and

“Additional Delayed Draw Term Loan Commitments” means all such commitments of
the Additional Delayed Draw Term Loan Lenders in the aggregate.

“Additional Delayed Draw Term Loan Lender” means the Persons identified as
“Additional Delayed Draw Term Loan Lenders” and listed on Schedule 2.1 (as may
be supplemented from time to time), together with (i) their successors and
permitted assigns pursuant to Section 9.1 and (ii) any other Person that becomes
a party hereto pursuant to a joinder agreement in respect of the Additional
Delayed Draw Term Loans, in form and substance satisfactory to the
Administrative Agent.

“Additional Delayed Draw Term Loan Maturity Date” means March 27, 2014.

“Additional Delayed Draw Term Loan Note” means (i) the promissory notes of the
Borrower issued pursuant to Section 2.1.E in respect of an Additional Delayed
Draw Term Loan and (ii) any promissory note issued by the Borrower pursuant to
Section 9.1.B in connection with an assignment of an Additional Delayed Draw
Term Loan of any of the Additional Delayed Draw Term Loan Lenders, in each case
substantially in the form of Exhibit M-5 hereto.

 

2



--------------------------------------------------------------------------------

“Incremental Term Loan Notes” means (i) the promissory notes of the Borrower
issued pursuant to Section 2.9 on the date of funding in respect of the
Incremental Term Loan made by each Incremental Term Loan Lender and (ii) any
promissory note issued by the Borrower pursuant to Section 9.1.B in connection
with assignments of the Incremental Term Loan of any of the Incremental Term
Loan Lenders, in each case substantially in the form of Exhibit M-4 hereto.

“Total Utilization of Additional Delayed Draw Term Loan Commitments” means, as
at any date of determination, the aggregate principal amount of all outstanding
advances of Additional Delayed Draw Term Loans.

“Unused Additional Delayed Draw Term Loan Commitments” means, for any period,
the average of the daily excess of the Additional Delayed Draw Term Loan
Commitments in effect during such period over the average daily aggregate
principal amount of Additional Delayed Draw Term Loans outstanding during such
period.

 

  2. The definition of “Adjusted LIBOR Rate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“Adjusted LIBOR Rate” means, with respect to any LIBOR Rate Loan for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to the higher of (a) the LIBOR Rate for such
Interest Period and (b) 2.00%.

 

  3. The definition of “Alternate Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (iii) 3.00% per annum. Any change
in the Alternate Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

  4. The definition of “Annualized Consolidated Fixed Charge Coverage Ratio” in
Section 1.1 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and replacing it with the following:

“Annualized Consolidated Fixed Charge Coverage Ratio” means, as at the last day
of any Fiscal Quarter, the ratio of (i) Annualized Consolidated EBITDA as of
such date to (ii) (x) Consolidated Fixed Charges as of such date minus (y) the
aggregate of all expenditures by the members of the Borrower Group during the
twelve month period ending prior to such date of calculation for expansion,
fill-in capacity adds and customer installations, which would be capitalized or
reflected as capital expenditures under GAAP on the most recent quarterly
financial statements delivered to the Administrative Agent pursuant to
Section 5.1.

 

3



--------------------------------------------------------------------------------

  5. The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
replacing it with the following:

“Applicable Margin” for each Loan (as applicable) means, for the period from the
first Business Day immediately following each day of delivery of any certificate
delivered in accordance with the following sentence (each a “Start Date”) to and
including the applicable End Date described below, a percentage per annum based
on the then-existing Consolidated Total Leverage Ratio as set forth below:

 

Consolidated Total Leverage Ratio

   Revolving Loan,
Term Loan A,
Delayed Draw
Term Loan and
Additional
Delayed Draw
Term Loan
ABR Loans     Revolving Loan,
Term Loan A,
Delayed Draw
Term Loan and
Additional
Delayed Draw
Term Loan
LIBOR Rate
Loans  

Greater than or equal to 3.00:1.00

   3.50 %    4.50 % 

Greater than or equal to 2.00:1.00 and less than 3.00:1.00

   3.00 %    4.00 % 

Less than 2.00:1.00

   2.50 %    3.50 % 

 

4



--------------------------------------------------------------------------------

For purposes of calculating the Applicable Margin, the Consolidated Total
Leverage Ratio shall be determined based on a Compliance Certificate delivered
by the Borrower to the Administrative Agent within 45 days after the last day of
any fiscal quarter of the Parent, which certificate shall set forth the
calculation of the Consolidated Total Leverage Ratio for the Test Period ended
immediately prior to the relevant Start Date and the Applicable Margin which
shall be thereafter applicable (until the same is changed or ceases to apply in
accordance with the following sentences). The Applicable Margin so determined
shall apply, except as set forth in the succeeding sentence, from the Start Date
to the earlier of (x) the first Business Day immediately following the delivery
of the next Compliance Certificate to the Administrative Agent and (y) the first
Business Day immediately following the date which is 45 days following the last
day of the fiscal quarter in which the previous Start Date occurred (the “End
Date”), at which time, if no Compliance Certificate has been delivered to the
Administrative Agent indicating an entitlement to a different Applicable Margin,
the Applicable Margin shall be 4.50% per annum for Term Loan A LIBOR Rate Loans,
Delayed Draw Term Loan LIBOR Rate Loans, Revolving Loan LIBOR Rate Loans and
Additional Delayed Draw Term Loan LIBOR Rate Loans and 3.50% per annum for Term
Loan A ABR Loans, Delayed Draw Term Loan ABR Loans, Revolving Loan ABR Loans and
Additional Delayed Draw Term Loan ABR Loans; provided, that, if any
aforementioned Compliance Certificate or if the information set forth in such
Compliance Certificate is at any time restated or otherwise revised (including
as a result of an audit) or otherwise proven to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Potential Event of Default or
Event of Default arising as a result thereof, the Applicable Margin shall be
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand. Notwithstanding anything to the contrary contained above in
this definition, the Applicable Margin shall also be 4.50% per annum for Term
Loan A LIBOR Rate Loans, Delayed Draw Term Loan LIBOR Rate Loans, Revolving Loan
LIBOR Rate Loans and Additional Delayed Draw Term Loan LIBOR Rate Loans and
3.50% per annum for Term Loan A ABR Loans, Delayed Draw Term Loan ABR Loans,
Revolving Loan ABR Loans and Additional Delayed Draw Term Loan ABR Loans at all
times during which there shall exist a Potential Event of Default or an Event of
Default. Nothing in this paragraph is intended to limit or affect in any way the
rights and remedies of the Administrative Agent and the Lenders (including,
without limitation, the right to demand default interest) upon the occurrence of
an Event of Default.”

 

5



--------------------------------------------------------------------------------

  6. The definition of “Class” in Section 1.1 of the Credit Agreement is hereby
amended by:

 

  (a) inserting “, an Additional Delayed Draw Term Loan” immediately after the
words “an Incremental Term Loan” therein; and

 

  (b) inserting “, a Delayed Draw Term Loan Commitment” immediately after the
words “an Incremental Term Loan Commitment” therein.

 

  7. The definition of “Commitments” in Section 1.1 of the Credit Agreement is
hereby amended by inserting “, Additional Delayed Draw Term Loan Commitments,”
immediately after the words “Incremental Term Loan Commitments,” therein.

 

  8. The definition of “Fee Letter” in Section 1.1 of the Credit Agreement is
hereby amended by inserting “or the Administrative Agent” immediately after the
words “between any of the Lenders” therein.

 

  9. The definition of “LIBOR Rate” in Section 1.1 of the Credit Agreement is
hereby amended by deleting such definition in its entirety and replacing it with
the following:

“LIBOR Rate” LIBOR Rate “ means, for any Interest Period with respect to any
LIBOR Loan:

(i) the rate of interest per annum, expressed on the basis of a year of 360
days, determined by the Administrative Agent, rounded upwards, if necessary to
the nearest whole multiple of one-sixteenth of one percent ( 1/16th%), which is
equal to the offered rate that appears on the page of the Reuters LIBOR01 screen
(or any successor thereto as may be selected by the Administrative Agent) that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period, or

(ii) if the rates referenced in the preceding subsection (i) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest, expressed on a basis of 360 days (rounded upward to the nearest whole
multiple of one-sixteenth of one percent ( 1/16th %) at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made,

 

6



--------------------------------------------------------------------------------

continued or converted by the Administrative Agent and with a term and amount
comparable to such Interest Period and principal amount of such LIBOR Loan as
would be offered by the Administrative Agent’s London Branch to major banks in
the offshore Dollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period.

 

  10. The definition of “Permitted Liens” in Section 1.1 of the Credit Agreement
is hereby amended by inserting “Section 6.1(iv),” immediately after the words
“permitted under” therein in clause (xiii) thereof.

 

  11. The definition of “Regulation D” in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety.

 

  12. The definition of “Statutory Reserve Rate” in Section 1.1 of the Credit
Agreement is hereby deleted in its entirety.

 

  13. The definition of “Term Loan Commitments” in Section 1.1 of the Credit
Agreement is hereby amended by inserting “, Additional Delayed Draw Term Loan
Commitments” immediately after the words “Delayed Draw Term Loan Commitments”
therein.

 

  14. The definition of “Term Loan Lenders” in Section 1.1 of the Credit
Agreement is hereby amended by inserting “, Additional Delayed Draw Term Loan
Lenders” immediately after the words “Delayed Draw Term Loan Lenders” therein.

 

  15. The definition of “Term Loan Notes” in Section 1.1 of the Credit Agreement
is hereby amended by inserting “, Additional Delayed Draw Term Loan Notes”
immediately after the words “Delayed Draw Term Loan Notes” therein.

 

  16. The definition of “Term Loans” in Section 1.1 of the Credit Agreement is
hereby amended by inserting “, the Additional Delayed Draw Term Loan”
immediately after the words “Delayed Draw Term Loan” therein.

 

  17. Section 2.1.A of the Credit Agreement is hereby amended by adding a new
clause (iv) as follows:

(iv) Additional Delayed Draw Term Loan. Subject to the terms and conditions
hereof (including without limitation the conditions in Section 3.2) and in
reliance upon the representations and warranties set forth herein, each
Additional Delayed Draw Term Loan Lender severally agrees to make term loans
(each, an “Additional Delayed Draw Term Loan”) to the Borrower from time to time
during the Additional Delayed Draw Term Loan Availability Period in an aggregate
amount up to its Pro Rata Share of the Additional Delayed Draw Term Loan
Commitments, but not exceeding its Additional Delayed Draw Term Loan Commitment.

 

7



--------------------------------------------------------------------------------

The amount of each Additional Delayed Draw Term Loan Lender’s Additional Delayed
Draw Term Loan Commitment is set forth opposite its name on Schedule 2.1 hereto
(as may be supplemented from time to time pursuant to the provisions hereof),
and the aggregate amount of the Additional Delayed Draw Term Loan Commitments is
as set forth on Schedule 2.1; provided that the Additional Delayed Draw Term
Loan Commitments of the applicable Additional Delayed Draw Term Loan Lenders
shall be adjusted to give effect to any assignments of such Additional Delayed
Draw Term Loan Lender’s Additional Delayed Draw Term Loan Commitments pursuant
to Section 9.1; and provided, further that the amount of the Additional Delayed
Draw Term Loan Commitments shall be reduced from time to time by the amount of
any reductions thereto made pursuant to Section 2.5. Each Additional Delayed
Draw Term Loan Lender’s Additional Delayed Draw Term Loan Commitments shall
expire immediately and without further action at the expiration of the
Additional Delayed Draw Term Loan Availability Period, and no advances of
Additional Delayed Draw Term Loans shall be made after such date. Proceeds of
the Additional Delayed Draw Term Loans borrowed under this Section 2.1.A(iv) and
subsequently repaid or prepaid may not be reborrowed.

 

  18. Section 2.1.B(i) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

(i) ABR Loans (other than Additional Delayed Draw Term Loan ABR Loans) shall be
in an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount and LIBOR Rate Loans (other than Additional Delayed Draw
Term Loan LIBOR Rate Loans) shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount.
Additional Delayed Draw Term Loan ABR Loans shall be in an aggregate minimum
amount of $25,000,000 and integral multiples of $100,000 in excess of that
amount and Additional Delayed Draw Term Loan LIBOR Rate Loans shall be in an
aggregate minimum amount of $25,000,000 and integral multiples of $100,000 in
excess of that amount.

 

  19. Section 2.1.D(ii) of the Credit Agreement is hereby amended by inserting
“, Additional Delayed Draw Term Loan Commitment” after the words “Delayed Draw
Term Loan Commitment” in subclause (a) therein.

 

8



--------------------------------------------------------------------------------

  20. Section 2.1.E of the Credit Agreement is hereby amended by deleting the
second paragraph thereof in its entirety and replacing it with the following:

The Borrower shall execute and deliver on the date of the initial funding of a
Delayed Draw Term Loan, the date of the funding of an Incremental Term Loan and
on or before the date of the initial funding of an Additional Delayed Draw Term
Loan and the date of any assignment or transfer of any Loan or Commitment to
each Lender who so requests (or to the Administrative Agent on behalf of that
Lender) (i) a Delayed Draw Term Loan Note substantially in the form of Exhibit
M-2 hereto to evidence that Lender’s Delayed Draw Term Loan, in the principal
amount of that Lender’s Delayed Draw Term Loan Commitment and with other
appropriate insertions, as applicable and/or (ii) an Incremental Term Loan Note
substantially in the form of Exhibit M-4 hereto to evidence that Lender’s
Incremental Term Loans, in the principal amount of that Lender’s Incremental
Term Loan Commitment and with other appropriate insertions, as applicable and/or
(iii) an Additional Delayed Draw Term Loan Note substantially in the form of
Exhibit M-5 hereto to evidence that Lender’s Additional Delayed Draw Term Loan,
in the principal amount of that Lender’s Additional Delayed Draw Term Loan
Commitment and with other appropriate insertions, as applicable.

 

  21. Section 2.3.B of the Credit Agreement is hereby amended by inserting “no
Interest Period with respect to any portion of the Additional Delayed Draw Term
Loan shall extend beyond the Additional Delayed Draw Term Loan Maturity Date;”
immediately after the words “Incremental Term Loan Maturity Date;” in subclause
(v) of the proviso therein.

 

  22. Section 2.4.B of the Credit Agreement is hereby amended by:

 

  (a) adding the words “plus (iii) the Unused Additional Delayed Draw Term Loan
Commitments multiplied by 1.00% per annum” immediately after the words “0.75%
per annum” therein and immediately preceding the “.”; and

 

  (b) adding the words “, and with respect to the Unused Additional Delayed Draw
Term Loan Commitments, the last day of the Additional Delayed Draw Term Loan
Availability Period” immediately after the words “Availability Period” therein
and immediately preceding the “.”.

 

  23. Section 2.4 of the Credit Agreement is hereby amended by adding a new
Section 2.4.D as follows:

D. Funding Fees for Additional Delayed Draw Term Loans. The Borrower shall pay
to the Administrative Agent, for the account of the Additional Delayed Draw Term
Loan Lenders, on each date of funding Additional Delayed Draw Term Loans, a
funding fee as agreed between the Borrower and the Administrative Agent in a Fee
Letter dated September 2, 2009 between the Borrower and the Administrative
Agent.

 

9



--------------------------------------------------------------------------------

  24. Section 2.5.A(i) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

(i) On the Revolving Loan Maturity Date, the entire remaining unpaid principal
amount of the Revolving Loans shall be due and payable by the Borrower. On each
of the dates set forth below, principal payments of the Term Loans A, the
Delayed Draw Term Loans and the Additional Delayed Draw Term Loans shall be
payable by the Borrower in the amounts set forth opposite each such date:

 

Date

  

Amount of Payment

(stated as a

percentage of

principal balance of

the applicable Term

Loan A or Delayed

Draw Term Loan

after its advance)

  

Amount of Payment

(stated as a

percentage of

principal balance of

the Additional

Delayed Draw

Term Loan after its

advance)

On each of

March 31, 2010,

June 30, 2010,

September 30, 2010

and December 31, 2010

   2.50% (i.e. 10% in the aggregate for such payments)    0.00%

On each of

March 31, 2011,

June 30, 2011,

September 30, 2011

and December 31, 2011

   5.00% (i.e. 20% in the aggregate for such payments)    2.50% (i.e. 10% in the
aggregate for such payments)

On each of

March 31, 2012,

June 30, 2012,

September 30, 2012

and December 31, 2012

   5.00% (i.e. 20% in the aggregate for such payments)    5.00% (i.e. 20% in the
aggregate for such payments)

On each of

March 31, 2013,

June 30, 2013,

September 30, 2013,

December 31, 2013 and Term

Loan A Maturity Date or

Delayed Draw Maturity Date

or Additional Delayed Draw

Term Loan Maturity Date (as

applicable)

   10.00% (i.e. 50% in the aggregate for such payments)    10.00% for each
payment made on each payment date in 2013 (i.e. 40% in the aggregate for such
payments) and 30.00% for the payment made on the Additional Delayed Draw Term
Loan Maturity Date

 

10



--------------------------------------------------------------------------------

The Incremental Term Loans shall be repaid in accordance with the amortization
schedule for such Incremental Term Loans in the Joinder Agreement, which
amortization schedule shall be set at the same percentage that is applicable to
the Term Loans.

Notwithstanding the foregoing, the Incremental Term Loans, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the latest of the Term Loan A Maturity Date or the Delayed
Draw Term Loan Maturity Date, as the case may be.

The Borrower shall make all such amounts due and payable under this subsection A
available to the Administrative Agent not later than 12:00 Noon (New York City
time) on the applicable payment date, in immediately available funds in Dollars,
at the Funding and Payment Office.”

 

  25. Section 2.5.B(ii) of the Credit Agreement is hereby amended by deleting
such clause in its entirety and replacing it with the following:

(ii) Voluntary Reductions of Commitments. The Borrower may, upon not less than
three Business Days’ prior written notice given to the Administrative Agent by
12:00 Noon (New York time) on the date required, at any time and from time to
time, without premium or penalty, terminate in whole or permanently reduce in
part the Revolving Loan Commitments, the Delayed Draw Term Loan Commitments or
the Additional Delayed Draw Term Loan Commitments; provided that (a) the
Borrower may not terminate or reduce the Revolving Loan Commitments to an amount
less than the Total Utilization of Revolving Loan Commitments, (b) the Borrower
may not terminate or reduce the Delayed Draw Term Loan Commitments to an amount
less than the Total Utilization of Delayed Draw Term Loan Commitments, (c) the
Borrower may not terminate or reduce the Additional Delayed Draw Term Loan
Commitments to an amount less than the Total Utilization of Additional Delayed
Draw Term Loan Commitments, and (d) any such partial reduction of the Revolving
Loan Commitments, the Delayed Draw Term Loan Commitments or the Additional
Delayed Draw Term Loan Commitments (as the case may be) shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess of
that amount. The Borrower’s notice to the Administrative Agent shall designate
(x) the date (which shall be a Business Day) of such termination or reduction,
(y) whether the termination or reduction applies to the Revolving Loan
Commitments, the Delayed Draw Term Loan Commitments or the Additional Delayed
Draw Term Loan Commitments and (z) the amount of any such reduction or

 

11



--------------------------------------------------------------------------------

termination. Notice of such reduction or termination having been given as
aforesaid, such termination or reduction of the specified Commitments shall be
effective on the date specified in the Borrower’s notice and shall reduce the
specified Commitment of each Lender proportionately by its Pro Rata Share
thereof.

 

  26. Section 2.5.B(iii)(a) of the Credit Agreement is hereby amended by
deleting the words “3:00 to 1.00” in subclauses (ii) and (iii) therein and
replacing each occurrence therein with the words “3.50 to 1.00”.

 

  27. Section 2.5.B(v) of the Credit Agreement is hereby amended by adding at
the end thereof the following:

The Borrower shall from time to time prepay the Additional Delayed Draw Term
Loan to the extent necessary so that the Total Utilization of Additional Delayed
Draw Term Loan Commitments shall not at any time exceed the Additional Delayed
Draw Term Loan Commitments then in effect, unless the Total Utilization of
Additional Delayed Draw Term Loan Commitments exceeds the Additional Delayed
Draw Term Loan Commitments by virtue of the expiration of the Additional Delayed
Draw Term Loan Commitments at the end of the Additional Delayed Draw Term Loan
Availability Period pursuant to clause (i) of the definition thereof. The amount
due upon any such prepayment shall be equal to the principal amount being so
paid, plus accrued and unpaid interest thereon, plus, with respect to any Loan
not prepaid on the expiration of the Interest Period applicable thereto, any
amount payable pursuant to Section 2.6.D.

 

  28. Section 2.5.B(vi) of the Credit Agreement is hereby amended by deleting
the words “$10,000,000” in each occurrence that they appear therein and
replacing each such occurrence with the words “$15,000,000”.

 

  29. Sections 2.5.C(i) and (ii) are hereby amended by deleting such sections in
their entirety and replacing them with the following:

(i) Any voluntary prepayments pursuant to Section 2.5.B(i) shall be applied as
specified by the Borrower in the applicable notice of prepayment; provided that
the Borrower may not make any voluntary prepayment of the Additional Delayed
Draw Term Loan as long as any Term Loan A Loans are outstanding; provided
further that if the Borrower fails to specify the Loans to which any such
prepayment shall be applied, such prepayment shall be applied first to repay
Term Loan A in the inverse order of maturity, second to repay the Delayed Draw
Term Loan in the inverse order of maturity, third to repay the Additional
Delayed Draw Term Loan in the inverse order of maturity and fourth to repay

 

12



--------------------------------------------------------------------------------

outstanding Revolving Loans (such voluntary prepayment shall not give rise to
any permanent reduction in the Revolving Loan Commitment).

(ii) Any mandatory prepayments pursuant to Section 2.5.B(iii)(a) through
(d) shall be applied first to repay Term Loan A, the Delayed Draw Term Loans and
the Additional Delayed Draw Term Loans, each in the inverse order of maturity,
ratably in accordance with the amounts of each such Class of Term Loans then
outstanding and second to repay outstanding Revolving Loans and, after the
occurrence and during the continuance of a Potential Event of Default or an
Event of Default, to the provision of cash collateral in respect of Letter of
Credit Obligations in an amount equal to 105% of the Letter of Credit
Obligations and to permanently reduce the Revolving Loan Commitment.

 

  30. Section 5.3 of the Credit Agreement is hereby amended by inserting the
words “, the Additional Delayed Draw Term Loan Maturity Date” therein
immediately after the words “Delayed Draw Term Loan Maturity Date”.

 

  31. Section 5.13.A of the Credit Agreement is hereby amended by inserting “,
the Additional Delayed Draw Term Loans” immediately after the words “Delayed
Draw Term Loans” in subclause (1) therein.

 

  32. Section 5.15 of the Credit Agreement is hereby amended by inserting “, the
Additional Delayed Draw Term Loan” immediately after the words “Delayed Draw
Term Loan” (i) in the second line of the second sentence therein, (ii) in the
fourth line of the second sentence therein and (iii) in the tenth line of the
second sentence therein.

 

  33. Section 6.1 of the Credit Agreement is hereby amended by (i) deleting
“$10,000,000” in the fourth line of subclause (iv) therein and replacing it with
“$35,000,000” and (ii) by restating clause (c) of such subclause (iv) to read as
follows:

“(c) any Lien securing such Indebtedness shall attach and be limited to the
acquired assets within 90 days after the acquisition thereof;”.

 

  34. Section 6.6 of the Credit Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

Section 6.6. Financial Covenants.

A. Consolidated Total Leverage Ratio. As of the end of each Fiscal Quarter
ending on or after the Closing Date, the Consolidated Total Leverage Ratio shall
not exceed the corresponding ratio set forth in Section A of Schedule 6.6 for
such Fiscal Quarter.

 

13



--------------------------------------------------------------------------------

B. Consolidated Senior Leverage Ratio. As of the end of each Fiscal Quarter
ending on or after the Closing Date, the Consolidated Senior Leverage Ratio
shall not exceed the corresponding ratio set forth in Section B of Schedule 6.6
for such Fiscal Quarter.

C. Annualized Consolidated Interest Coverage Ratio. As of the end of each Fiscal
Quarter ending on or after the Closing Date, Annualized Consolidated Interest
Coverage Ratio shall not be less than the corresponding ratio set forth in
Section C of Schedule 6.6 for such Fiscal Quarter.

D. Annualized Consolidated Fixed Charge Coverage Ratio. As of the end of each
Fiscal Quarter set forth in Section D of Schedule 6.6, the Annualized
Consolidated Fixed Charge Coverage Ratio shall not be less than the
corresponding ratio set forth in Section D of Schedule 6.6 for such Fiscal
Quarter.

E. Maximum Capital Expenditures. The Borrower shall not, and shall not permit
any member of the Borrower Group to, make Consolidated Capital Expenditures
exceeding the amount set forth in Section E of Schedule 6.6 for any Fiscal Year;
provided, that so long as no Event of Default or Potential Event of Default
shall exist and be continuing or would result therefrom, to the extent that any
portion of any amount set forth in Section E of Schedule 6.6 is not expended in
the Fiscal Year for which it is permitted in Section E of Schedule 6.6, (i) for
the Fiscal Year ended December 31, 2009 one hundred percent (100%) of such
unused amount may be carried over for expenditure in the Fiscal Year ended
December 31, 2010 and, thereafter fifty percent (50%) of such unused amount may
be carried over for expenditure in the immediately succeeding Fiscal Year (each
such amount, the “Carryover Amount”), (ii) the Carryover Amount for any such
Fiscal Year shall not exceed one hundred percent (100%) or fifty percent (50%),
as applicable, of the amount of permitted Consolidated Capital Expenditures set
forth in Section E of Schedule 6.6 for the applicable Fiscal Year, and
(iii) Consolidated Capital Expenditures made during a Fiscal Year shall be
allocated first to the amount of permitted Consolidated Capital Expenditures set
forth above opposite such Fiscal Year and second to the Carryover Amount.

 

  35. Article IX of the Credit Agreement is hereby amended by adding a new
Section 9.27 thereto as follows:

 

14



--------------------------------------------------------------------------------

Section 9.27. Consent of the Borrower to Certain Amendments and Waivers.
Notwithstanding anything to the contrary contained herein:

(i) the Borrower agrees that it will not sign or otherwise consent to any
amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes that requires the written consent of the Required
Lenders unless the Borrower shall have received the written consent of
sufficient Additional Delayed Draw Term Lenders such that if the Unused
Additional Delayed Draw Term Loan Commitments of the Additional Delayed Draw
Term Lenders were included in determining whether the Required Lenders had
consented to such amendment, modification, termination or waiver, the Required
Lenders would have consented to such amendment, modification, termination or
waiver, and

(ii) the Borrower agrees that it will not sign or otherwise consent to any
amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes that requires the written consent of the Supermajority
Lenders unless the Borrower shall have received the written consent of
sufficient Additional Delayed Draw Term Lenders such that if the Unused
Additional Delayed Draw Term Loan Commitments of the Additional Delayed Draw
Term Lenders were included in determining whether the Supermajority Lenders had
consented to such amendment, modification, termination or waiver, the
Supermajority Lenders would have consented to such amendment, modification,
termination or waiver.

 

  36. The schedules to the Credit Agreement are hereby amended by:

 

  (a) deleting Schedule 2.1 in its entirety and replacing it with a new Schedule
2.1 attached hereto as Annex A; and

 

  (b) deleting Schedule 6.6 in its entirety and replacing it with a new Schedule
6.6 attached hereto as Annex B.

 

  37. The exhibits to the Credit Agreement are hereby amended by:

 

  (a) deleting Exhibit G in its entirety and replacing it with a new Exhibit G
attached hereto as Annex C;

 

  (b) deleting Exhibit H in its entirety and replacing it with a new Exhibit H
attached hereto as Annex D; and

 

15



--------------------------------------------------------------------------------

  (c) adding a new Exhibit M-5 attached hereto as Annex E as an Exhibit to the
Credit Agreement immediately following Exhibit M-4 thereto.

SECTION 2. CLASSIFICATION OF COMMITMENTS; ETC.

A. Effective upon the Amendment No. 1 Effective Date (as defined below) each
Lender, including Bank of America, N.A., SunTrust Bank, U.S. Bank National
Association, Caterpillar Financial Services Corporation and Piper Jaffray & Co.,
that agrees to make an Additional Delayed Draw Term Loan Commitment (as defined
in the Credit Agreement as amended by this Amendment (the “Amended Credit
Agreement”)) and that, on or before 12:00 pm Eastern Standard Time on
September 3, 2009, has executed and delivered to the Administrative Agent a
counterpart of this Amendment and has indicated on its signature page that it
agrees to be an “Additional Delayed Draw Term Loan Lender” under and as defined
in the Amended Credit Agreement, shall be an Additional Delayed Draw Term Loan
Lender under and as defined in the Amended Credit Agreement, and such Lender
shall have an Additional Delayed Draw Term Loan Commitment (as defined in the
Amended Credit Agreement).

B. The Administrative Agent is hereby authorized to prepare Schedule 2.1 to the
Amended Credit Agreement, reflecting the Additional Delayed Draw Term Loan
Commitments (as defined in the Amended Credit Agreement) as of the Amendment
No. 1 Effective Date and the amounts reflected therein as the Commitments of the
Lenders shall be conclusive absent demonstrable error.

C. Effective upon the Amendment No. 1 Effective Date, the Borrower acknowledges
and agrees that (i) the term “Obligations” as defined in and pursuant to the
Amended Credit Agreement shall include the unpaid principal of, and the accrued
and unpaid interest on, the Additional Delayed Draw Term Loans and all other
obligations and liabilities of any Loan Party to each Agent and the Lenders that
may arise in connection with any Additional Delayed Draw Term Loan, and
(ii) each Collateral Document shall be effective to grant to the Administrative
Agent, for the benefit of the Secured Parties, a Lien on any real, personal or
mixed property of each Loan Party party to such Collateral Documents as security
for the Obligations, as such term shall be defined in the Amended Credit
Agreement.

SECTION 3. CONDITIONS PRECEDENT TO EFFECTIVENESS

The provisions set forth in Section 1 hereof shall be effective as of the date
first above written (the “Amendment No. 1 Effective Date”) when each of the
following conditions shall have been satisfied (or waived in accordance with
Section 9.6 of the Credit Agreement):

A. The Borrower, the Required Lenders and each Lender and financial institution
that shall become an “Additional Delayed Draw Term Loan Lender” have indicated
their consent by the execution and delivery of the signature pages hereof to the
Administrative Agent and the Borrower has delivered to the Administrative Agent
a certificate signed by a Responsible Officer or a director of the Borrower
certifying the accuracy of the representations and warranties set forth in
Section 4 hereof on and as of the Amendment No. 1 Effective Date.

 

16



--------------------------------------------------------------------------------

B. Each of the Guarantors shall have duly executed and delivered a counterpart
signature page to the Ratification attached to this Amendment to the
Administrative Agent.

C. The Borrower shall have paid on or before the date first above written:

 

  (i) to the Administrative Agent for the ratable account and benefit of each
Lender executing this Amendment on or before 12:00 p.m. Eastern Standard Time on
September 3, 2009 that will not become an Additional Delayed Draw Term Loan
Lender (as defined in the Amended Credit Agreement) a fee equal to 0.25% of the
aggregate principal amount of outstanding Term Loans owing to, and the Revolving
Loan Commitments of, each such Lender; and

 

  (ii) all other fees and documented out-of-pocket costs and expenses owing to
the Administrative Agent and its Affiliates (including the reasonable fees and
out-of-pocket costs and expenses of legal counsel to the Administrative Agent)
incurred in connection with the transactions contemplated under this Amendment
in accordance with Section 9.2 of the Credit Agreement.

D. The Administrative Agent shall have received reasonably satisfactory capacity
opinions of counsel to the Borrower addressed to each Agent and to each Lender.

SECTION 4. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

A. Corporate Power and Authority. Each of the Loan Parties has all requisite
corporate or limited liability company or partnership power and authority, as
applicable, to enter into this Amendment.

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of its obligations under this Amendment and the Credit Agreement
have been duly authorized by all necessary corporate, limited liability company
or partnership action, as applicable, on the part of each of the Loan Parties.

C. Governmental Approvals; No Conflicts. The execution, delivery and performance
of this Amendment (a) does not require any consent or approval of, notice to, or
filing with, any Governmental Authority, except such as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect Liens created under the Loan Documents, (b) will not violate the
charter, by-laws, operating agreement or other organizational documents of the
Loan Parties, (c) will not violate any applicable law or regulation or any
applicable order of any Governmental Authority, except for such violation which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, (d) will not violate, in any material respect, or
result in a material default under any material indenture, agreement or other
instrument binding upon the Loan Parties or its assets, or give rise to a right

 

17



--------------------------------------------------------------------------------

thereunder to require any payment to be made by a Loan Party, except for such
violation, default or payment which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, and (e) will not
result in the creation or imposition of any Lien on any asset of a Loan Party,
except Liens permitted under the Loan Documents.

D. Binding Obligation. This Amendment has been duly executed and delivered by
each of the Loan Parties and is the legally valid and binding obligation of each
of the Loan Parties enforceable against such party in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws relating to or limiting creditors’ rights
generally or equitable principles relating to enforceability.

E. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Article IV of the Credit Agreement
are true and correct in all material respects on and as of the Amendment No. 1
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.

F. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.

SECTION 5. LENDER CONSENT AND REPRESENTATIONS AND WARRANTIES

A. Consent. Each of the Lenders hereby consents to the Amendment.

B. Representations and Warranties. Each Lender party to this Amendment
represents and warrants to each Agent and each other Lender that (a) such
Lender has made its own independent investigation of the terms of the Credit
Agreement and the facts and circumstances surrounding this Amendment, and (b)
such Lender has not relied in any way on any statement, advice or recommendation
of any Agent or Lender in connection herewith or therewith.

It is understood and agreed that no Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of the Lenders or to provide any Lender with any
information, advice or recommendation with respect thereto, whether coming into
its possession before the execution of this Amendment or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders relating
to any of the foregoing, except that the Administrative Agent may confirm
delivery to the Administrative Agent of any document required to be delivered
pursuant to Section 3 of this Amendment. The Lenders signatory to this Amendment
hereby instruct the Administrative Agent to take the actions and perform the
functions contemplated to be taken and performed by the Administrative Agent by
this Amendment.

 

18



--------------------------------------------------------------------------------

SECTION 6. MISCELLANEOUS

A. Binding Effect. This Amendment shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Administrative Agent, each
of the Lenders and each of the Loan Parties. None of the Loan Parties’ rights or
obligations hereunder or any interest therein may be assigned or delegated by
any of the Loan Parties without the prior written consent of all Lenders.

B. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

C. Reference to Credit Agreement. On and after the Amendment No. 1 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement shall mean and be a reference to the Credit Agreement as amended by
this Amendment.

D. Effect on Credit Agreement. Except as specifically amended in Section 1 of
this Amendment, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed.

E. Execution. The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of any Agent or Lender
under, the Credit Agreement or any of the other Loan Documents.

F. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

G. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

H. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

I. Affirmation of Indemnification. Each Loan Party hereby confirms, acknowledges
and agrees that the transactions contemplated hereunder shall be subject to the
indemnification and reimbursement provisions of the Credit Agreement.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SWITCH & DATA HOLDINGS, INC., as Borrower

By:  

/s/ George Pollock, Jr.

Name:   George Pollock, Jr. Title:   Treasurer

ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent

By:  

/s/ Susan Khokher

Name:   Susan Khokher Title:   Manager, Agency

ROYAL BANK OF CANADA, as a Lender and as an Additional Delayed Draw Term Loan
Lender

By:  

/s/ D.W. Scott Johnson

Name:   D.W. Scott Johnson Title:   Authorized Signatory CIBC INC., as a Lender
By:  

/s/ Michael Gewirtz

Name:   Michael Gewirtz Title:   CIBC Inc. Agent CIT BANK, as a Lender By:  

/s/ Daniel Burnett

Name:   Daniel Burnett Title:   Authorized Signatory



--------------------------------------------------------------------------------

CIT LENDING SERVICES CORPORATION, as a Lender

By:  

/s/ Anthony Holland

Name:   Anthony Holland Title:   Vice President General Electric Capital
Corporation, as a Lender By:  

/s/ Erin Novak

Name:   Erin Novak Title:   Duly Authorized Signatory

Raymond James Bank, FSB, as a Lender

By:  

/s/ Joseph A. Ciccolini

Name:   Joseph A. Ciccolini Title:   Vice President-Senior Corporate Banker

Raymond James Bank, FSB, as an Additional Delayed Draw Term Loan Lender

By:  

/s/ Joseph A. Ciccolini

Name:   Joseph A. Ciccolini Title:   Vice President-Senior Corporate Banker

WELLS FARGO FOOTHILL, LLC, as a Lender

By:  

/s/ Nichol S. Shuart

Name:   Nichol S. Shuart Title:   Vice President

 

21



--------------------------------------------------------------------------------

Wachovia Bank, National Association, as a Lender

By:  

/s/ Leslie Fredericks

Name:   Leslie Fredericks Title:   Vice President

Deutsche Bank Trust Company, Americas, as a Lender and as an Additional Delayed
Draw Term Loan Lender

By:  

/s/ Anca Trifan

Name:   Anca Trifin Title:   Director By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Vice President

Bank of America, N.A., as a Lender and as an Additional Delayed Draw Term Loan
Lender

By:  

/s/ Ethan S. Grossman

Name:   Ethan S. Grossman Title:   Assistant Vice President

Caterpillar Financial Services Corporation, as a Lender and as an Additional
Delayed Draw Term Loan Lender

By:  

/s/ R. Scott Freistat

Name:   R. Scott Freistat Title:   Credit Manager

 

22



--------------------------------------------------------------------------------

Piper Jaffray & CO., a Lender and as an Additional Delayed Draw Term Loan Lender

By:  

/s/ Andrew S. Duff

Name:   Andrew S. Duff Title:   Chief Executive Officer

SunTrust Bank, as a Lender and as an Additional Delayed Draw Term Loan Lender

By:  

/s/ Nicholas Hahn

Name:   Nicholas Hahn Title:   Director

U.S, Bank National Association, as a Lender and as an Additional Delayed Draw
Term Loan Lender

By:  

/s/ Gail Scannell

Name:   Gail Scannell Title:   Senior Vice President

 

23



--------------------------------------------------------------------------------

RATIFICATION

Each of the undersigned hereby (a) acknowledges and consents to the foregoing
Amendment and the Borrower’s execution thereof; (b) ratifies and confirms all of
their respective obligations and liabilities under the Loan Documents (as
amended by the Amendment, including, without limitation, the obligations to the
Lenders under the Additional Delayed Draw Term Loans) to which any of them is a
party and ratifies and confirms that such obligations and liabilities remain in
full force and effect and extend to and continue in effect with respect to, and
continue to guarantee and secure, as applicable, the Obligations (including,
without limitation, the obligations to the Lenders under the Additional Delayed
Draw Term Loans) of the Borrower under the Credit Agreement; (c) acknowledge and
confirm that the liens and security interests granted pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations (including, without limitation, the obligations to the Lenders under
the Additional Delayed Draw Term Loans) on and after the date hereof;
(d) acknowledges and agrees that the undersigned does not have any claim or
cause of action against the Administrative Agent or any Lender (or any of its
respective directors, officers, employees, or agents); and (e) acknowledges,
affirms, and agrees that the undersigned does not have any defense, claim, cause
of action, counterclaim, offset or right of recoupment of any kind or nature
against any of their respective obligations, indebtedness or liabilities to the
Administrative Agent or any Lender.

 

SWITCH & DATA HOLDINGS, INC.

By:  

/s/ George Pollock, Jr.

Name:   George Pollock, Jr. Title:   Treasurer

SWITCH & DATA FACILITIES COMPANY, INC.

By:  

/s/ George Pollock, Jr.

Name:   George Pollock, Jr. Title:   Treasurer

SWITCH AND DATA ENTERPRISES, INC.

SWITCH AND DATA MANAGEMENT COMPANY LLC

SWITCH AND DATA OPERATING COMPANY LLC

SWITCH & DATA FACILITIES COMPANY LLC

By:  

/s/ George Pollock, Jr.

Name:   George Pollock, Jr. Title:   Treasurer



--------------------------------------------------------------------------------

SWITCH & DATA AZ ONE LLC

SWITCH & DATA CA ONE LLC

SWITCH & DATA CA TWO LLC

SWITCH & DATA CO ONE LLC

SWITCH & DATA FL ONE LLC

SWITCH & DATA FL TWO LLC

SWITCH & DATA GA ONE LLC

SWITCH & DATA IL ONE LLC

SWITCH & DATA IN ONE LLC

SWITCH & DATA MA ONE LLC

SWITCH & DATA MI ONE LLC

SWITCH & DATA MO ONE LLC

SWITCH & DATA MO TWO LLC

SWITCH & DATA NY ONE LLC

SWITCH & DATA OH ONE LLC

SWITCH & DATA PA TWO LLC

SWITCH & DATA TN TWO LLC

SWITCH & DATA TX TWO LLC

SWITCH & DATA VA ONE LLC

SWITCH & DATA VA TWO LLC

SWITCH & DATA WA ONE LLC

By:   Switch & Data Facilities Company LLC, as Manager   By:  

/s/ George Pollock, Jr.

  Name:   George Pollock, Jr.   Title:   Treasurer

SWITCH AND DATA TX FIVE LP

By:   Switch and Data Dallas Holdings I LLC, as General Partner  

By:

  Switch and Data Operating Company LLC, as Manager   By:  

/s/ George Pollock, Jr.

  Name:   George Pollock, Jr.   Title:   Treasurer

 

25



--------------------------------------------------------------------------------

SWITCH AND DATA CA NINE LLC

SWITCH AND DATA CA ELEVEN LLC

SWITCH AND DATA FL SEVEN LLC

SWITCH AND DATA GA THREE LLC

SWITCH AND DATA GA FOUR LLC

SWITCH AND DATA NJ TWO LLC

SWITCH AND DATA NY FOUR LLC

SWITCH AND DATA NY FIVE LLC

SWITCH & DATA/NY FACILITIES COMPANY LLC

SWITCH AND DATA PA THREE LLC

SWITCH AND DATA PA FOUR LLC

SWITCH AND DATA DALLAS HOLDINGS I LLC

SWITCH AND DATA DALLAS HOLDINGS II LLC

SWITCH AND DATA VA FOUR LLC

SWITCH AND DATA WA THREE LLC

By:   Switch and Data Operating Company LLC, as Manager   By:  

/s/ George Pollock, Jr.

  Name:   George Pollock, Jr.   Title:   Treasurer

 

26



--------------------------------------------------------------------------------

ANNEX A

 

Lender

   Revolving Loan
Commitment    Term Loan A
Commitment    Delayed Draw
Term Loan
Commitment    Additional
Delayed Draw
Term Loan
Commitment    Total

Royal Bank of Canada

   $ 1,800,000.00    $ 24,300,000.00    $ 3,900,000.00    $ 5,000,000.00    $
35,000,000.00

CIBC Inc

   $ 800,000.00    $ 10,100,000.00    $ 1,600,000.00    $ 0.00    $
12,500,000.00

CIT Bank

   $ 0.00    $ 25,000,000.00    $ 0.00    $ 0.00    $ 25,000,000.00

CIT Lending Services Corporation

   $ 2,500,000.00    $ 0.00    $ 7,500,000.00    $ 0.00    $ 10,000,000.00

General Electric Capital Corporation

   $ 2,300,000.00    $ 28,300,000.00    $ 4,400,000.00    $ 0.00    $
35,000,000.00

Raymond James Bank, FSB

   $ 1,300,000.00    $ 16,200,000.00    $ 2,500,000.00    $ 5,000,000.00    $
25,000,000.00

Wells Fargo Foothill, LLC

   $ 1,000,000.00    $ 12,100,000.00    $ 1,900,000.00    $ 0.00    $
15,000,000.00

Wachovia Bank, National Association

   $ 5,000,000.00    $ 0.00    $ 0.00    $ 0.00    $ 5,000,000.00

Deutsche Bank Trust Company, Americas

   $ 300,000.00    $ 4,000,000.00    $ 700,000.00    $ 25,000,000.00    $
30,000,000.00

Bank of America, N.A.

   $ 0.00    $ 0.00    $ 0.00    $ 15,000,000.00    $ 15,000,000.00

SunTrust Bank

   $ 0.00    $ 0.00    $ 0.00    $ 20,000,000.00    $ 20,000,000.00

U.S. Bank National Association

   $ 0.00    $ 0.00    $ 0.00    $ 15,000,000.00    $ 15,000,000.00

Caterpillar Financial Services Corporation

   $ 0.00    $ 0.00    $ 0.00    $ 10,000,000.00    $ 10,000,000.00

Piper Jaffray & Co.

   $ 0.00    $ 0.00    $ 0.00    $ 5,000,000.00    $ 5,000,000.00

Total:

   $ 15,000,000.00    $ 120,000,000.00    $ 22,500,000.00    $ 100,000,000.00   
$ 257,500,000.00

 

27



--------------------------------------------------------------------------------

ANNEX B

SCHEDULE 6.6

FINANCIAL COVENANTS

 

A. Consolidated Total Leverage Ratio: As of the last day of each Fiscal Quarter
set forth below, the Consolidated Total Leverage Ratio shall not exceed the
ratios set forth below:

 

Fiscal Quarter Ending

   Ratio

September 30, 2009 – March 31, 2010

   4.00 to 1.00

June 30, 2010 – September 30, 2010

   3.75 to 1.00

December 31, 2010

   3.50 to 1.00

March 31, 2011 – June 30, 2011

   3.25 to 1.00

September 30, 2011 and thereafter

   3.00 to 1.00

 

B. Consolidated Senior Leverage Ratio: As of the last day of each Fiscal Quarter
set forth below, the Consolidated Senior Leverage Ratio shall not exceed the
ratios set forth below:

 

Fiscal Quarter Ending

   Ratio

September 30, 2009 – September 30, 2010

   3.00 to 1.00

December 31, 2010

   2.75 to 1.00

March 31, 2011 and thereafter

   2.50 to 1.00

 

C. Annualized Consolidated Interest Coverage Ratio: As of the last day of each
Fiscal Quarter set forth below, the Consolidated Interest Coverage Ratio shall
not be less than the ratios set forth below:

 

Fiscal Quarter Ending

   Ratio

September 30, 2009 – December 31, 2010

   2.75 to 1.00

March 31, 2011 and thereafter

   3.00 to 1.00

 

D. Annualized Consolidated Fixed Charge Coverage Ratio: As of the last day of
each Fiscal Quarter set forth below, the Annualized Consolidated Fixed Charge
Coverage Ratio shall not be less than the ratios set forth below:

 

Fiscal Quarter Ending

   Ratio

September 30, 2009 – December 31, 2012

   1.35 to 1.00

March 31, 2013 and thereafter

   1.10 to 1.00

 

Annex B - 1



--------------------------------------------------------------------------------

E. Consolidated Capital Expenditures: As of the last day of each Fiscal Year set
forth below, the Consolidated Capital Expenditures shall not be greater than the
amount set forth below:

 

Fiscal Quarter Ending

   Ratio

Fiscal Year 2009

   $ 125,000,000

Fiscal Year 2010

   $ 100,000,000

Fiscal Year 2011

   $ 55,000,000

Fiscal Year 2012

   $ 90,000,000

Fiscal Year 2013

   $ 30,000,000

 

Annex B - 2



--------------------------------------------------------------------------------

ANNEX C

EXHIBIT G

[FORM OF LOAN/LETTER OF CREDIT REQUEST]

[Letterhead of Borrower]

Certificate Date:                      , 20    

Royal Bank of Canada,

as the Administrative Agent

12th Floor South Tower

Royal Bank Plaza

200 Bay Street

Toronto Ontario M5J 2W7

Attention: Manager Agency Services

 

Re: Switch & Data Holdings, Inc.

[Loan] [Letter of Credit] Request

Ladies and Gentlemen:

This [Loan] [Letter of Credit] Request is delivered to you pursuant to [Section
2.1.B] [Section 2.2.B] of the Fourth Amended and Restated Credit Agreement,
dated as of March 27, 2008 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Switch &
Data Holdings, Inc., a Delaware corporation (the “Borrower”), the financial
institutions from time to time parties thereto as lenders (each individually
referred to herein as a “Lender” and, collectively, as the “Lenders”), Royal
Bank of Canada, as administrative agent for the Lenders and collateral agent for
the Secured Parties (in such capacities, the “Administrative Agent”) and General
Electric Capital Corporation, as the syndication agent for the Lenders (in such
capacity, the “Syndication Agent”). Unless otherwise defined herein, terms used
herein have the meanings provided in the Credit Agreement.

The Borrower hereby gives you notice in accordance with [Section 2.1.B] [Section
2.2.B] of the Credit Agreement that the Borrower irrevocably requests that the
following [Loan be made] [Letter of Credit be issued] on [Insert applicable
date] (which is a [Loan Date] [Letter of Credit Date]), as described below:

 

  [(a) The Borrower hereby requests that the Term Loan A loan be made:

 

  (i) in an aggregate principal amount of [$            ];

 

Annex C - 1



--------------------------------------------------------------------------------

  (ii) which shall be comprised of [$            ] of ABR Loans, [$            ]
of LIBOR Rate Loans with an initial Interest Period of [one] [two] [three] [six]
month[s]; and

 

  (iii) which shall be deposited in or credited to [Insert payment
instructions.]

 

  [(b) The Borrower hereby requests that the Delayed Draw Term Loan be made:

 

  (i) in an aggregate principal amount of [$            ];

 

  (ii) which shall be comprised of [$            ] of ABR Loans, [$            ]
of LIBOR Rate Loans with an initial Interest Period of [one] [two] [three] [six]
month[s]; and

 

  (iii) which shall be deposited in or credited to [Insert payment
instructions].

 

  [(c) The Borrower hereby requests that the Incremental Term Loan be made:

 

  (i) in an aggregate principal amount of [$            ];

 

  (ii) which shall be comprised of [$            ] of ABR Loans, [$            ]
of LIBOR Rate Loans with an initial Interest Period of [one] [two] [three] [six]
month[s]; and

 

  (iii) which shall be deposited in or credited to [Insert payment
instructions].

 

  [(d) The Borrower hereby requests that Revolving Loans be made:

 

  (i) in an aggregate principal amount of [$            ];

 

  (ii) which shall be comprised of [$            ] of ABR Loans, [$            ]
of LIBOR Rate Loans with an initial Interest Period of [one] [two] [three] [six]
month[s]; and

 

  (iii) which shall be deposited in or credited to [Insert payment
instructions].

 

  [(e) The Borrower hereby requests that the Additional Delayed Draw Term Loan
be made:

 

  (i) in an aggregate principal amount of [$            ];

 

  (ii) which shall be comprised of [$            ] of ABR Loans, [$            ]
of LIBOR Rate Loans with an initial Interest Period of [one] [two] [three] [six]
month[s]; and

 

  (iii) which shall be deposited in or credited to [Insert payment
instructions].

 

Annex C - 2



--------------------------------------------------------------------------------

  [(f) The Borrower hereby requests that a Letter of Credit be issued:

 

  (i) in an aggregate principal amount of [$            ];

 

  (ii) in favor of [            ]

 

Annex C - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this [Loan] [Letter of
Credit] Request by its respective authorized representative as of the day and
year first above written.

 

SWITCH & DATA HOLDINGS, INC. By:  

 

Name:   Title:  

 

Annex C - 4



--------------------------------------------------------------------------------

ANNEX D

EXHIBIT H

[FORM OF NOTICE OF CONTINUATION/CONVERSION]

[Letterhead of Borrower]

Certificate Date:                              , 20        

Royal Bank of Canada,

as the Administrative Agent

12th Floor South Tower

Royal Bank Plaza

200 Bay Street

Toronto Ontario M5J 2W7

Attention: Manager Agency Services

 

Re:    Switch & Data Holdings, Inc.    Notice of Continuation/Conversion

Ladies and Gentlemen:

This Notice of Continuation/Conversion is delivered to you pursuant to
Section 2.3.D of the Fourth Amended and Restated Credit Agreement, dated as of
March 27, 2008 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among Switch & Data
Holdings, Inc., a Delaware corporation (the “Borrower”), the financial
institutions from time to time parties thereto as lenders (each individually
referred to herein as a “Lender” and, collectively, as the “Lenders”), Royal
Bank of Canada, as administrative agent for the Lenders and collateral agent for
the Secured Parties (in such capacities, the “Administrative Agent”) and General
Electric Capital Corporation, as the syndication agent for the Lenders (in such
capacity, the “Syndication Agent”). Unless otherwise defined herein, terms used
herein have the meanings provided in the Credit Agreement.

The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.3.D of
the Credit Agreement, that the Borrower hereby requests a
[conversion][continuation] of Loans under the Credit Agreement and, in
connection therewith, sets forth below the information relating to such
[conversion] [continuation] (the “Proposed Conversion/Continuation”) as required
by Section 2.3.D of the Credit Agreement.

 

  [(a) The Borrower hereby requests that the Term Loan A loans be [converted]
[continued] as follows:

 

Annex D - 1



--------------------------------------------------------------------------------

  (i) The effective date of the Proposed Conversion/Continuation is
                    , (which is a Business Day).

 

  [(ii) $             of the currently outstanding principal amount of the Term
Loan A loans currently being maintained as LIBOR Rate Loans with an Interest
Period of              month(s), the last day of which is the date of the
Proposed Conversion/Continuation referred to in clause (i) above, should be:

 

  (A) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s);

 

  (B) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s); and

 

  (C) Converted into $             of ABR Loans.]

 

  [(iii) $             of the currently outstanding principal amount of the Term
Loan A loans currently being maintained as ABR Loans should be:

 

  (A) Continued as $             of ABR Loans;

 

  (B) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s); and

 

  (C) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s).]

 

[(b) The Borrower hereby requests that the Delayed Draw Term Loan be [converted]
[continued] as follows:

 

  (i) The effective date of the Proposed Conversion/Continuation is
            , (which is a Business Day).

 

  [(ii) $             of the currently outstanding principal amount of the
Delayed Draw Term Loan currently being maintained as LIBOR Rate Loans with an
Interest Period of              month(s), the last day of which is the date of
the Proposed Conversion/Continuation referred to in clause (i) above, should be:

 

  (A) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s);

 

  (B) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s); and

 

  (C) Converted into $             of ABR Loans.]

 

Annex D - 2



--------------------------------------------------------------------------------

  [(iii) $             of the currently outstanding principal amount of the
Delayed Draw Term Loan currently being maintained as ABR Loans should be:

 

  (A) Continued as $             of ABR Loans;

 

  (B) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s); and

 

  (C) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s).]

[(c) The Borrower hereby requests that the Incremental Term Loan be [converted]
[continued] as follows:

 

  (i) The effective date of the Proposed Conversion/Continuation is
            , (which is a Business Day).

 

  [(ii) $             of the currently outstanding principal amount of the
Incremental Term Loan currently being maintained as LIBOR Rate Loans with an
Interest Period of              month(s), the last day of which is the date of
the Proposed Conversion/Continuation referred to in clause (i) above, should be:

 

  (A) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s);

 

  (B) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s); and

 

  (C) Converted into $             of ABR Loans.]

 

  [(iii) $             of the currently outstanding principal amount of the
Incremental Term Loan currently being maintained as ABR Loans should be:

 

  (A) Continued as $             of ABR Loans;

 

  (B) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s); and

 

  (C) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s).]

[(d) The Borrower hereby requests that the Revolving Loans be [converted]
[continued] as follows:

 

  (i) The effective date of the Proposed Conversion/Continuation is
            , (which is a Business Day).

 

Annex D - 3



--------------------------------------------------------------------------------

  [(ii) $             of the currently outstanding principal amount of the
Revolving Loans currently being maintained as LIBOR Rate Loans with an Interest
Period of              month(s), the last day of which is the date of the
Proposed Conversion/Continuation referred to in clause (i) above, should be:

 

  (A) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s);

 

  (B) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s); and

 

  (C) Converted into $             of ABR Loans.]

 

  [(iii) $             of the currently outstanding principal amount of the
Revolving Loans currently being maintained as ABR Loans should be:

 

  (A) Continued as $             of ABR Loans;

 

  (B) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s); and

 

  (C) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s).]

[(e) The Borrower hereby requests that the Additional Delayed Draw Term Loan be
[converted] [continued] as follows:

 

  (i) The effective date of the Proposed Conversion/Continuation is
            , (which is a Business Day).

 

  [(ii) $             of the currently outstanding principal amount of the
Additional Delayed Draw Term Loan currently being maintained as LIBOR Rate Loans
with an Interest Period of              month(s), the last day of which is the
date of the Proposed Conversion/Continuation referred to in clause (i) above,
should be:

 

  (A) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s);

 

  (B) Continued as $             of LIBOR Rate Loans with an Interest Period of
             month(s); and

 

  (C) Converted into $             of ABR Loans.]

 

Annex D - 4



--------------------------------------------------------------------------------

  [(iii) $             of the currently outstanding principal amount of the
Additional Delayed Draw Term Loan currently being maintained as ABR Loans should
be:

 

  (A) Continued as $             of ABR Loans;

 

  (B) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s); and

 

  (C) Converted into $             of LIBOR Rate Loans with an Interest Period
of              month(s).]

 

[(f) [Include the following if the proposed conversion or continuation is a
conversion to, or a continuation of, a LIBOR Rate Loan:] [The Borrower hereby
certifies that, as of the date hereof, no Potential Event of Default or Event of
Default has occurred or is continuing.]

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Annex D - 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Notice of
Continuation/Conversion by its respective authorized representative as of the
day and year first above written.

 

SWITCH & DATA HOLDINGS, INC. By:  

 

Name:   Title:  

 

Annex D - 6



--------------------------------------------------------------------------------

ANNEX E

EXHIBIT M-5

[FORM OF ADDITIONAL DELAYED DRAW TERM LOAN NOTE]

 

$[            ]

  [Date]

FOR VALUE RECEIVED, the undersigned, SWITCH & DATA HOLDINGS, INC., a Delaware
corporation (the “Borrower”) hereby promises to pay to the order of
[                    ] (the “Lender”) the principal sum of
[                    ] DOLLARS ($[            ]) or, if less, the aggregate
unpaid principal amount of all Additional Delayed Draw Term Loans made by the
Lender to the Borrower pursuant to the Fourth Amended and Restated Credit
Agreement, dated as of March 27, 2008 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the financial institutions from time to time parties thereto as
lenders (each individually referred to herein as a “Lender” and, collectively,
as the “Lenders”), Royal Bank of Canada, as administrative agent for the Lenders
and collateral agent for the Secured Parties (in such capacities, the
“Administrative Agent”) and General Electric Capital Corporation, as the
syndication agent for the Lenders (in such capacity, the “Syndication Agent”),
on such dates and in such amounts as are set forth in Section 2.5 to the Credit
Agreement. Unless otherwise defined, terms used herein have the meanings
provided in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from and including the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States of America in same day or
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.

This Additional Delayed Draw Term Loan Note is one of the Additional Delayed
Draw Term Loan Notes referred to in, and evidences the Additional Delayed Draw
Term Loan loans made by the Lender to the Borrower under, the Credit Agreement,
to which reference is made for a description of the security for this Additional
Delayed Draw Term Loan Note and for a statement of the terms and conditions on
which the Borrower is permitted and required to make prepayments and repayments
of principal of the Indebtedness evidenced by this Additional Delayed Draw Term
Loan Note and on which such Indebtedness may be declared to be or shall
automatically become immediately due and payable.

Without affecting (a) the obligation of the Lender to maintain in accordance
with its usual practice an account or accounts evidencing the Indebtedness of
the Borrower to the Lender in accordance with the Credit Agreement, (b) the
Administrative Agent’s obligation to maintain the Register or (c) the provisions
of Section 2.1.D(ii) of the Credit Agreement, the Lender may make (or cause to
be made) appropriate notations on the grid attached to this Note (or on any
continuation of such grid).

 

Annex E - 1



--------------------------------------------------------------------------------

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor. No assignment
of this Additional Delayed Draw Term Loan Note and the obligation evidenced
hereby (whether in whole or in part) shall be effective unless it shall have
been recorded in the Register by the Administrative Agent in accordance with the
terms of the Credit Agreement.

THIS ADDITIONAL DELAYED DRAW TERM LOAN NOTE HAS BEEN DELIVERED IN NEW YORK, NEW
YORK AND SHALL BE DEEMED TO BE A CONTRACT MADE UNDER, GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PROVISIONS THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

SWITCH & DATA HOLDINGS, INC. By:  

 

Name:   George Pollock, Jr. Title:   Treasurer

 

Annex E - 2



--------------------------------------------------------------------------------

ADDITIONAL DELAYED DRAW TERM LOAN LOANS AND PRINCIPAL PAYMENTS

 

Amount of Additional Delayed Draw Term
Loan Made

   Amount of Principal Repaid    Unpaid Principal Balance    Total    Notation
Made By

Date

   Alternate
Base Rate    Adjusted
LIBOR Rate    Interest
Period (If
Applicable)    Alternate
Base Rate    Adjusted
LIBOR Rate    Alternate
Base Rate    Adjusted
LIBOR Rate                                                                     
                                                                                
                                                                                
                                                                                
                 

 

Annex E - 3